DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application amendment filed on 05/18/2021.
Authorization for this examiner’s amendment was given via phone communications 07/21/2021 with Jonathan Kwok (Reg. No. 67,344).

Response to Amendment
The amendment filed 05/18/2021 has been entered. Claims 1-2, 4, 9, 11, 14 and 19-20 are amended. Claim 13 is canceled. Claim 21 is newly added.
Applicant’s amendments to claim 9 result into withdrawal of the claim objections previously set forth in the Office Action mailed 02/18/2021.
Applicant’s amendments to independent claims 1, 9 and 14, arguments, Pages 8-9 of the Remarks filed on 05/18/2021 and further claim amendments result into withdrawal of the 35 USC § 103 rejection previously set forth in the Office Action mailed on 02/18/2021.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Note: Proposed amendments marked manually with underlining and 
Claims Amendments:

a baseboard management controller (BMC) of a server having a powered-on status, a standby powered-on status, and a standby powered-off status, the BMC further comprising an authenticator to receive an authentication value through an RFID interface; and 
the RFID (Radio-Frequency Identification) interface in direct communication with the BMC to extract data from the BMC, the RFID interface comprising: 
a passive RFID circuit in direct communication with the BMC, wherein the passive RFID circuit is integrated into the BMC; 
an antenna to receive a radio-frequency signal from an RFID reader when the BMC is in the standby powered-off status; and 
a connector to connect the passive RFID circuit to the antenna.

14. 	(Currently Amended) An apparatus comprising: 
an RFID (Radio-Frequency Identification) interface including: 
an RFID circuit 
a connector connected to the BMC at a first end and to an antenna at a second end; and
the antenna to transmit a radio-frequency signal of the collected log data.

21. 	(Canceled)

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed. Claims 9 and 14 have been amended. Claim 21 has been canceled.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:

ii. Sung et al. (US 2007/0069851 A1, hereinafter “Sung”),
iii. Zaretsky et al. (US 8,274,366 B2, hereinafter “Zaretsky”), and
iv. Lairsey et al. (US 2019/0273798 A1, hereinafter “Lairsey”).
Ghetie teaches a method involving a baseboard management controller (BMC) of a server having an integrated RFID interface that comprises sending a query to the RFID interface and retrieving data from the integrated RFID. Sung teaches a controller having an authenticator and sending an authentication value through an RFID interface to the authenticator of the controller. Zaretsky teaches an RFID in direct communication with a controller and receiving radio-frequency signals from an RFID reader when a system is in a powered-off status. Lairsey teaches an RFID to be integrated with a baseboard management controller and a connector connected to the BMC at a first end and to an antenna at a second end.
While Ghetie-Sung-Zaretsky-Lairsey teaches the aforementioned limitations, however, none of the above prior arts, individually or in combination, teaches the claim limitations in the manner described in independent claim 1, wherein a method comprises securely extracting data of a server from a baseboard management controller (BMC) of the server having an authenticator and an integrated RFID (Radio-Frequency Identification) interface by: retrieving the data from a passive RFID circuit of the integrated RFID interface, wherein the passive RFID circuit is integrated into the BMC. In addition, none of the above prior arts, individually or in combination, teaches the claim limitations in the manner described in independent claim 9, wherein a system comprises a baseboard management controller (BMC) of a server having a powered-on status, a standby powered-on status, and a standby powered-off status, the BMC further comprising an authenticator to receive an authentication value through an RFID interface; and the RFID (Radio-Frequency Identification) interface in direct communication with the BMC to extract data from the BMC, the RFID interface comprising a passive RFID circuit in direct 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE S HAM whose telephone number is (571)272-4377.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI A SHIFERAW can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE S HAM/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497